Citation Nr: 1635521	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  13-28 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a bilateral knee condition.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Gibson







INTRODUCTION

The Veteran served on active duty in the U.S. Navy from April 1963 to July 1972.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran was scheduled to have a personal hearing on September 7, 2016.  On September 2nd, his representative submitted a written statement asking to withdraw both his hearing request and his appeal.  Accordingly, his personal hearing was canceled.


FINDING OF FACT

In a September 2016 statement, which contained his name and case number, the Veteran expressed his desire to withdraw his pending appeal.  


CONCLUSION OF LAW

The criteria are met for withdrawal of his appeal for service connection for a bilateral knee disability.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 C.F.R. § 20.204(b), a withdrawal of an appeal must be in writing and must include the name of the claimant, the claim number, and a statement that the appeal is being withdrawn.  The statement must be received by the Board prior to issuance of a decision regarding the claim or claims being withdrawn.  

In September 2016, the Veteran's representative filed a statement, indicating the Veteran wished to withdraw his appeal for bilateral knee condition.  This statement complies with the requirements of Section 20.204(b). As the Board had not yet issued a decision concerning this claim upon receipt of the statement, the criteria are met for withdrawal of the appeal.  See id.  

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, dismissal of the pending appeal is the appropriate disposition.  38 U.S.C.A. § 7105(d).  Accordingly, further action by the Board concerning this claim is unwarranted, and the appeal is dismissed.  Id. 


ORDER

The claim of entitlement to service connection for a bilateral knee disability is dismissed.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


